IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-40562
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FELIX SANCHEZ-ESPINOSA,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-01-CR-16-1
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Felix Sanchez-Espinosa appeals the 77-month sentence imposed

following his plea of guilty to a charge of being found in the

United States after deportation, a violation of 8 U.S.C. § 1326.

     He argues, for the first time on appeal, that his indictment

violates the Fifth and Sixth Amendments because it does not

allege general intent.    As Sanchez concedes, however, his

argument is foreclosed.     See United States v. Guzman-Ocampo, 236
F.3d 233, 237-39 (5th Cir. 2000), cert. denied, 121 S. Ct. 2600

(2001); see also United States v. Berrios-Centeno, 250 F.3d 294,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40562
                               -2-

297 (5th Cir.), cert. denied, 122 S. Ct. 288 (2001).   He raises

it only to preserve the issue for Supreme Court review.

     The district court’s judgment is AFFIRMED.